Exhibit 10.24

AMENDMENT NO. 1 TO
MASTER LEASE AGREEMENT
DATED AUGUST 2, 2000 (

the "Lease")
BY AND BETWEEN
EXELIXIS, INC. ("Lessee")
ACTING ON BEHALF OF ITSELF AND ITS AFFILIATES,
AND COMDISCO LABORATORY AND SCIENTIFIC GROUP,
A DIVISION OF COMDISCO, INC. ("Lessor')



WHEREAS, Lessor and Lessee desire to enter into the Lease; and

WHEREAS, Lessor and Lessee desire to amend certain provisions of the Lease as
hereafter provided; and

WHEREAS, the Amendment shall be deemed to have been entered into
contemporaneously with and integrated into the terms and conditions of the
Lease.

NOW THEREFORE, for good and valuable consideration, Lessor and Lessee hereby
agree to amend the Lease as follows:

1. Lessee agrees to maintain a financial status of all of the following during
the term of the Lease and any extension or renewal thereof

a. Tangible net worth of not less than $20,000,000.00;

b. Cash or equivalents of not less than $20,000,000.00.

2. In addition, Lessee agrees to provide Lessor with quarterly financial
statements within forty-five (45) days after the end of each fiscal quarter and
audited annual financial statements within one hundred twenty (120) days of the
end of each fiscal year.

3. Failure of Lessee to maintain any one of the above at any time during the
Lease term and any extension or renewal thereof or the failure to make any
payment due under the Lease is an Event of Default under the Lease which Lessee
must, within ten (10) business days, provide a Letter of Credit from a bank
acceptable to Lessor for one hundred percent (100%) of all rent then due or to
become due under the lease as of the date of the default. Along with the Letter
of Credit, Lessee shall also execute a Letter of Credit Agreement with Lessor.
The Letter of Credit and Letter of Credit Agreement shall be in a form
substantially similar to Exhibits A & B attached and incorporated herein but in
any event approved by Lessor.

4. Lessor shall also be entitled to any or all remedies or actions in the event
of default, as provided in the Lease, and this Amendment shall not be construed
to limit Lessor's rights in any way.



Except as set out herein, Lessor and Lessee hereby agree that the terms and
conditions of the Lease shall remain in full force and effect as entered into by
the parties on or prior to the date hereof.

EXELIXIS, INC.
as Lessee

By:

Title:

Date:



COMDISCO LABORATORY AND SCIENTIFIC GROUP,
A DIVISION OF COMDISCO, INC.
as Lessor

By:

Title:

Date:



EXHIBIT A

(On Bank Letterhead)

{DATE}

BENEFICIARY:

Comdisco Laboratory and Scientific Group,

a division of Comdisco, Inc., or Transferee

6111 N. River Road

Rosemont, IL 60018

Gentlemen:

We hereby establish our Irrevocable Standby Letter of Credit No. _________ in
your favor for account of , for a sum not to exceed AND /100 DOLLARS ($)
available by your draft drawn at sight on us.

Draft must be accompanied by: Your statement signed by an officer of Comdisco
Laboratory and Scientific Group, a division of Comdisco, Inc. certifying that
Exelixis, Inc. has defaulted under that certain Master Lease Agreement dated
August 2, 2000 between Exelixis, Inc. and Comdisco Laboratory and Scientific
Group, a division of Comdisco, Inc., and the original of this Letter of Credit

This Letter of Credit expires __________. All drafts drawn hereunder must be
present for payment at our office at
___________________________________________________ on or before that date.

It is a condition of this Irrevocable Standby Letter of Credit that it shall be
deemed automatically extended without amendment for one (1) year from the
present or any future expiration date hereof but not beyond end of lease term.
Should we elect not to renew this Standby Letter of Credit, we shall notify you
of such election 45 days prior to any such date. All notices shall be in
writing, sent by certified mail, return receipt requested and addressed to you
at the above address, ATTENTION: Credit Manager. Notwithstanding receipt by you
of such notice, you may draw hereby by means of your draft on us at sight
accompanied by the documents required herein, until such expiration date.

This Letter of Credit may be transferred by you at any time and such transfer
shall be deemed effective and binding on us upon receipt of written notice of
such transfer from you when accompanied by the original of this Letter of
Credit.

We hereby agree that drafts drawn strictly in compliance with the terms of this
credit and any amendments thereto shall meet with due honor upon presentation at
our office at .





Title



EXHIBIT B

LETTER OF CREDIT
AGREEMENT

Stand-by Letter of Credit Agreement dated __________, by and between Exelixis,
Inc. ("Lessee") located at 170 Harbor Way, South San Francisco, CA 94083 and
Comdisco Laboratory and Scientific Group, a division of Comdisco, Inc.
("Lessor") with offices at 6111 N. River Road, Rosemont, IL 60018.

WHEREAS, Lessee has requested that Lessor lease various equipment, as further
described in the Lease (the "Equipment"), to Lessee; and

WHEREAS, Lessor has agreed to lease the Equipment to Lessee upon the condition
that an Irrevocable Stand-by Letter of Credit shall be outstanding for the full
term of the Master Lease Agreement to additionally secure Lessee's performance
under the Lease.

NOW THEREFORE, in consideration of and as an inducement to Lessor to lease the
Equipment to Lessee, the parties hereto agree as follows:

Lessee and Lessor have entered or shall enter into a Master Lease Agreement and
one or more Schedules thereunder for leasing the Equipment, (together the
"Lease"), all of which shall be covered by the terms of this Agreement

Concurrently with the execution for this Agreement, Lessee shall cause to be
delivered to Lessor in the form attached hereto as Exhibit A, an Irrevocable
Stand-by Letter of Credit issued by a bank acceptable to Lessor, which Letter of
Credit shall be in the amount of AND /100 dollars ($) ("Letter of Credit") and
shall be outstanding until ____________________, with annual renewals until end
of lease term.

Receipt by Lessor of notice that the Letter of Credit will not be renewed on any
expiration date, as provided therein, shall constitute a material default by
Lessee under the terms and conditions of the Lease. Lessor shall then have the
right to draw upon the Letter of Credit up to its full amount and to apply the
proceeds as set out in paragraph 4, below, unless at least thirty (30) days
prior to said expiration date Lessee replaces the Letter of Credit with a Letter
of Credit which has been issued by a bank acceptable to Lessor and has the same
terms and conditions as the replaced Letter of Credit

Upon the occurrence of any Event of Default under the Lease which shall include
Amendment 001, and at any time while a default is continuing, Lessor shall have
the right to draw upon the Letter of Credit up to its full amount and to apply
the proceeds thereof first to any reasonable costs and expenses incurred by
Lessor in the enforcement of the terms of the Lease and the exercise of its
rights and remedies, then to the unpaid balance of all sums payable under the
Lease, whether by acceleration or otherwise, with any excess proceeds being
refundable to Lessee, and Lessee remaining liable for any deficiency.

Waiver by Lessor of a default shall not constitute a continuing waiver of
default, of the same provision or any other provision of the Lease.
Additionally, failure of Lessor to draw upon the Letter of Credit at any time
shall not be construed as a waiver of Lessor's right to draw upon the Letter of
Credit as herein set forth at any other time.

The exercise by Lessor of its rights under this Agreement shall be deemed to be
in addition to and not in lieu of any other rights and remedies of Lessor under
the Lease, or any other document relating to the Lease and shall not be
construed in any manner to represent satisfaction of the obligations of Lessee
under or with respect to the Lease.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date set forth above.

EXELIXIS, INC.
as Lessee

By:

Title:

Date:



COMDISCO LABORATORY AND SCIENTIFIC GROUP,
A DIVISION OF COMDISCO, INC.
as Lessor

By:

Title:

Date:



 

 




--------------------------------------------------------------------------------


